Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tysonn R. Manning appeals the district court’s order dismissing his motion under Federal Rule of Criminal Procedure 36. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Manning, No. 7:12-cr-00042-MFU-8 (W.D. Va. Feb. 1, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *72court and argument would not aid the decisional process.
AFFIRMED